Order entered April 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01662-CV

                            DAVID MONTGOMERY, Appellant

                                              V.

                    U. S. BANK NATIONAL ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04679-D

                                          ORDER
       Before the Court is appellee’s April 1, 2013 motion to dismiss the appeal for failure to

prosecute. Appellee contends the appeal should be dismissed because the clerk’s record and

reporter’s record are past due. On April 1, 2013, the Court sent notices that the clerk’s record

and reporter’s record are to be filed within thirty days. Accordingly, we DENY appellee’s

motion.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE